Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This application is filed 06/06/2016 is a continuation of the US Application no.  13/435,018, filed 03/30/2012. However, the instant application priority date is 06/06/2016 because both the instant and parent specifications provide no support of the claimed limitations
This office action is in response to the RCE filed on 10/31/2019. Claims 1, 6-10, 12, 16-18, and 20-25 are presented for examination.
Continued Examination under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2019 has been entered.

Remarks

The Specification and drawing and filed on 10/31/20: 
          - The specification has been considered as to the merits
	     - The drawing of Fig.1 filed on 10/31/2019 has been considered as to the merits. 
          - The drawing of Fig.4 filed on 10/31/2019 has been reviewed. However, Examiner notices that all data elements appears on these tables in Fig. 4 are not disclosed in the specification, except the elements “Master Schedules (except)”, “Resource Utilization (A)(except)’, “Resource Utilization (B) (except)”. Therefore, drawing objection is maintained because failing to comply 

Drawings
The Drawing of Figure 4  filed on10/31/2019 is objected because of the following: The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
                 - Figure 4: All data elements appears on the tables are not disclosed in the specification. The Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
	Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 6-10, 12, 16-18 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.       
        - Claims 1, 7-8, 12, 17-18 and 20-21 recite terms “incarcerated offenders”, which is not mention in the specification. 
        - Claims 1, 6-7, 17-18 and 20-23 recite the terms “automatically communication/identifying/generating/comparing/reallocating”, which is not mention in the specification. 
        - Claim 1 recites the limitations “automatically determining, by the centralized master scheduler computer processor and in response to each received request…; automatically scheduling, by the centralized master scheduler computer processor, the future events in the received scheduling requests …”. Nowhere in specification mentioned the use of automatically determining whether there is any conflict in the specified date and time of a future event in the received scheduling requests involving one or more of the offenders or in an allocation of correctional facility resources needed to fulfill the future event; automatically scheduling the future events in the received scheduling requests when no conflict is determined and when correctional facility resources needed to fulfill the future events are available.  Applicant 
For the purpose of examination, the examiner has interpreted these claimed limitations as the following “automatically determining, by the centralized master scheduler computer processor and in response to each received request…” ( as an process that an inmate patient makes a request for a tooth extraction. the system reviews the inmate's request, and determines the estimated amount of time it takes for a tooth extraction procedure and the date the procedure must be completed by comparing the Release Date of the patient with the Lapse Time of the requested procedure. If the patient's Release Date is before the Lapse Time, the system will not schedule the patient's request); and 
automatically scheduling, by the centralized master scheduler computer processor, the future events in the received scheduling requests …” (as an process that the system will flag the inmate's request and alert the user and anyone else the system is set to notify, such as a manager or administrator, that a patient needs to be scheduled).
Claims 1, 6-10, 12, 16-18 and 20-25 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-10, 12, 16-18 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 6-10, 12, 16-18 and 20-25 are directed to the abstract idea of scheduling and managing data in a correction facility, which is similar to concepts courts have previously found to be abstract, such as “methods of organizing human activity”. 
	 - Claim 1 recites the limitations “receiving data from …; automatically determining… automatically scheduding…; and cancelling or rescheduling the future event …”, these limitations are processes, which are broadest reasonable interpretations, discloses performance of the limitations in the mind but for the recitation of generic computer components. Therefore, the claims limitations are broadest reasonable interpretation, discloses performance of the limitation in the mind but for the recitation of generic computer components, then the claim limitations fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
- Claim 6 recites the additional limitations, which are similar to concepts, which is an 
abstract idea such as methods of organizing human activity.
- Claims 7-10 and 12 and 16 recite the additional limitations, which are similar to 
concepts of an abstract idea such as methods of organizing human activity.
- Claims 17-18 and 20-25 recite the additional limitations, which are similar to concepts of an abstract idea such as methods of organizing human activity.
For the above reasons, the claims are not qualified under the 35 USC § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10, 12, 16-18, 20-23 and 25 are rejected under 35 U.S.C. 102 (2)(a) as being anticipated by Smallwood (US 2013/0110545).
As per claim 1, Smallwood discloses a computer-implemented method of coordinating scheduling events across a number of incarcerated offenders of a correctional facility wherein a plurality of standalone computer systems respectively manage different sets of data relating to the incarcerated offenders and correctional facility resources (par. [0006], tracking and scheduling treatment requests while adhering to the unique standards and issues of correctional institutions. Note: the centralized master scheduler referred according to Smallwood as a main computer system having linked therein one or more servers that provide access to one or more databases that storing scheduling information (par. [0041]-[0046], [0094], and [0139]), the method comprising: 
	- receiving, at a centralized master scheduler computer processor, a plurality of scheduling requests submitted via the plurality of standalone computer systems involving a single offender or multiple incarcerated offenders for future events at a specified date and time (pars. [0016], [0050], and [0054], receiving requests scheduled appointments from the inmates, automatically imports and updates the inmate database on a daily basis requests scheduled appointments.); 
	- automatically determining, by the centralized master scheduler computer processor and in response to each received request, whether there is any scheduling conflict in the availability of the single offender or multiple incarcerated offenders at the specified date and time or in an availability of correctional facility resources needed to fulfill the future event at the specified date and time event (par. [0052]-[0054], wherein the system automatically imports and updates the inmate database on a daily basis finding including transfers with pending requests scheduled appointments, verifies if the requesting inmate's information is still in the system, determines the date of the inmate's request, and compare it against the Requirement Date.  Based on the system's analysis, it will alert the administrative user if the number of days the inmate has been waiting exceeds the Requirement Date and/or if the procedure has been scheduled after the Requirement Date, and pars. [0058]-[0059], an inmate patient makes a request for a tooth extraction. the system reviews the inmate's request, and determines the estimated amount of time it takes for a tooth extraction procedure and the date the procedure must be completed by comparing the Release Date of the patient with the Lapse Time of the requested procedure. If the patient's Release Date is before the Lapse Time, the system will not schedule the patient's request; and by comparing the actual number of days since the inmate's request was made against the time requirement for the inmate's requested procedure type, in case where the actual number of days since the inmate's request exceeds the requirement date the system or user determines if there is a valid reason); 
automatically imports and updates the inmate database on a daily basis finding all new transfers in and out of the system 
including transfers with pending requests scheduled appointments.  The system 
then verifies if the requesting inmate's information is still in the system, determines the date of the inmate's request, and compare it against the Requirement Date, wherein the system will flag the inmate's request and alert the user and anyone else the system is set to notify, such as a manager or administrator, that a patient needs to be scheduled); and 
- cancelling or rescheduling future events in the received scheduling requests according to a predetermined priority of possible future event requests, by the centralized master scheduler computer processor, when a conflict is determined or when correctional facility resources needed to fulfill the future events are not available (par. [0061]-[0062], if one inmate needs a tooth extraction while another inmate needs a filling, the system will first determine the amount of time allocated for an extraction and a filling, the system then determines which procedure has a shorter Lapse Time, if the Lapse Time for the extraction is closer to exceeding the requirement than the Lapse Time for the filling, the system will rank the extraction before the filling, and will schedule the extraction procedure before scheduling the filling procedure, and Once all the requests have been scheduled, the system determines if there are any appointments scheduled after their respective allowable Lapse Times, in the case where there are no missed Lapse Times, the system will finalize the schedule).

As per claim 6, Smallwood discloses automatically communicating, by the centralized master scheduler computer processor, a cancelled or rescheduled future event to affected ones of the plurality of standalone computer systems (par. [0015], and [0054], [0072], If the inmate's Lapse Time occurs before the system's next scheduling cycle, the system will automatically rearrange the schedule and prompt the administrative user for approval of the revised schedule, wherein during the rescheduling analysis, the system looks for procedures with less immediate Lapse Times which could be rescheduled later while trying to schedule in the transferred procedure with a more immediate Lapse Time, and automatically removes any appointments for that transferred inmate from the schedule).    

As per claim 7, Smallwood discloses automatically determining, by the centralized master scheduler computer processor, whether there is any conflict in the specified date and time of a future event in the received scheduling requests involving one or more of the incarcerated offenders by the centralized master scheduler computer processor comprises:             automatically identifying a future event in the received scheduling request having a higher predetermined priority than a lower priority future event scheduled event at the specified date and time which involves the same incarcerated offender (par. [0052]-[0054], wherein the system automatically imports and updates the inmate database on a daily basis finding including transfers with pending requests scheduled appointments, verifies if the requesting inmate's information is still in the system, determines the date of the inmate's request, and compare it against the Requirement Date, and par. [0061], if the Lapse Time for the extraction is closer to exceeding the requirement than the Lapse Time for the filling, the system will rank the extraction before the filling, and will schedule the extraction procedure before scheduling the filling procedure, wherein the filling is a doctor appointment).  

As per claim 8, Smallwood discloses generating, by the centralized master scheduler computer processor, a report of scheduled and rescheduled future events for multiple incarcerated 

As per claim 9, Smallwood discloses the plurality of standalone computer systems respectively includes two or more of a medical appointments system, a medical records system, a group counseling system, a court appearances system, a rehab program events system, a prescriptions and dosages system, a discipline records system, a contacts with staff system, and a work schedule system  (par. [0046], [0048], and [0061], schedules for the various dentists and hygienists, wherein doctor, physician's assistant, nurse, dentist, a hygienist, a dental assistant or someone in management reviewing the progress of a facility or the individual doctors, nurses, dentists and hygienists in the facility).  


As per claim 10, Smallwood discloses the scheduled and rescheduled events in the report are listed in chronological order (par. [0074],[0082], [0099], and [0137], Report is utilized to generate utilization reports based on services rendered by ADA codes for a specific time period and provide these parties with an updated scheduling report).

As per claim 12, Smallwood discloses wherein the report includes the names of incarcerated offenders present in a common vicinity during a selected time frame (par. [0061], if one inmate needs a tooth extraction while another inmate needs a filling, the system will first determine the amount of time allocated for an extraction and a filling, the system then determines which procedure has a shorter Lapse Time. If the Lapse Time for the extraction is closer to exceeding the requirement than the Lapse Time for the filling, the system will rank the extraction before the filling, and will schedule the extraction procedure before scheduling the filling procedure).


As per claim 16, Smallwood discloses wherein the correctional facility resources needed to fulfill the future event include at least one of vehicle availability, meeting room availability, and officer availability (par. [0011], and [0015], plurality of individuals are soldiers and the at least one facility is a military base).  

As per claim 17, Smallwood discloses automatically generating an alert, by the centralized master scheduler computer processor, when a correctional facility resource is near complete allocation in view of the scheduled or rescheduled future events (par. [0063], [0072] and [par. [0052]-[0054], alerting the user or others identified in the system to be notified of the potential for a missed Lapse Time, and system will automatically rearrange the schedule and prompt the administrative user for approval of the revised schedule, during the rescheduling analysis, the system looks for procedures with less immediate Lapse Times which could be rescheduled later while trying to schedule in the transferred procedure with a more immediate Lapse Time, ).  


As per claim 18, Smallwood discloses wherein the received scheduling request includes at least one common future event involving a plurality of the incarcerated offenders in the correctional facility, the method further comprising: automatically comparing schedules for the plurality of incarcerated offenders, by the centralized master scheduler computer processor, in order to find the least scheduled time slot for each of the offenders in the plurality (par. [0060], the system ranks each of the requests based on their Lapse Time, once the requests are ranked, the system efficiently schedules appointments based on the ranked order and available time slots for each hygienist and the system would compares the time allocated for each procedure with the available time slots and then ranks each of the requests starting with the earliest Lapse Time and the system efficiently schedules appointments based on the ranked order and available time slots for each dentist, par. [0052]-[0054], wherein the system automatically imports and updates the inmate database on a daily basis finding including transfers with pending requests scheduled appointments, verifies if the requesting inmate's information is still in the system, determines the date of the inmate's request, and compare it against the Requirement Date.  Based on the system's analysis, it will alert the administrative user if the number of days the inmate has been waiting exceeds the Requirement Date and/or if the procedure has been scheduled after the Requirement Date); and 
	automatically scheduling the common future event for the plurality of incarcerated offenders (par. [0060], the system ranks each of the requests based on their Lapse Time, once the requests are ranked, the system efficiently schedules appointments based on the ranked order and available time slots for each hygienist and the system would compares the time allocated for each procedure with the available time slots and then ranks each of the requests starting with the earliest Lapse Time and the system efficiently schedules appointments based on the ranked order and available time slots for each dentist, par. [0052]-[0054], wherein the system automatically imports and updates the inmate database on a daily basis finding including transfers with pending requests scheduled appointments, verifies if the requesting inmate's information is still in the system, determines the date of the inmate's request, and compare it against the Requirement Date.  Based on the system's analysis, it will alert the administrative user if the number of days the inmate has been waiting exceeds the Requirement Date and/or if the procedure has been scheduled after the Requirement Date).  


As per claim 20, Smallwood discloses automatically rescheduling future events, by the centralized master scheduler computer processor, which involve two or more incarcerated 

As per claim 21, Smallwood discloses automatically reallocating resources, by the centralized master scheduler computer processor, when future events involve two or more incarcerated offenders who are deemed to be enemies or criminal collaborators and the two or more incarcerated offenders are scheduled to be in a same place at a same time(par. [0061], and [0052]-[0054], the system determines which procedure has a shorter Lapse Time. If the Lapse Time for the extraction is closer to exceeding the requirement than the Lapse Time for the filling, the system will rank the extraction before the filling, and will schedule the extraction procedure before scheduling the filling procedure, wherein the filling is a doctor’s appointment).

As per claim 22, Smallwood discloses automatically scheduling, by the centralized master scheduler computer processor, the higher predetermined priority future event, and cancelling the lower priority future event  (par. [0061] and [0052]-[0054], the system then determines which procedure has a shorter Lapse Time. If the Lapse Time for the extraction is closer to exceeding the requirement than the Lapse Time for the filling, the system will rank the extraction before the filling, and will schedule the extraction procedure before scheduling the filling procedure), and cancelling the 

As per claim 23, Smallwood discloses automatically communicating a cancellation of the lower priority future event (par. [0072], automatically removes any appointments for that transferred inmate from the schedule).  

Claim Rejections - 35 USC § 103
Claim 24 is rejected under 35 U.S.C. 102 (2)(a) as being anticipated by Smallwood (US 2013/0110545) in view of English et al., (US 2005/0216555), hereinafter “English”.
As per claim 24, Smallwood (par. [0061]), states the system will first determine the amount of time allocated for an extraction and a filling, determine which procedure has a shorter Lapse Time, and if the Lapse Time for the extraction is closer to exceeding the requirement than the Lapse Time for the filling, rank the extraction before the filling, and schedule the extraction procedure before scheduling the filling procedure, which is a doctor appointment. However, Smallwood does not explicitly disclose that the higher predetermined priority future event is a court appointment.
On the other hand, English discloses that every time an event is schedule, the court schedule is updated and must be disseminated to the appropriate agencies appropriately (par. [0464]).
Therefore, it would have been obvious to a person having ordinary skilled in the art at the time of the effective filing date of the claims invention to have used the prioritized system of Smallwood to prioritize a court appointment to thereby update a court schedule every time an 

As per claim 25, The combination of Smallwood and Enlish discloses the invention as claimed. In addition, Smallwood discloses the lower predetermined priority future event is a doctor's appointment (par. [0061], the system determines which procedure has a shorter Lapse Time. If the Lapse Time for the extraction is closer to exceeding the requirement than the Lapse Time for the filling, the system will rank the extraction before the filling, and will schedule the extraction procedure before scheduling the filling procedure, wherein the filling is a doctor’s appointment).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/LOAN T NGUYEN/Examiner, Art Unit 2165